IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George P. Desjardins, Jr., M.D.,        :
              Petitioner                :
                                        :
                 v.                     :       No. 506 M.D. 2012
                                        :
Michael F. Consedine, in his official   :
capacity as Insurance Commissioner      :
of the Commonwealth of Pennsylvania, :
and the Pennsylvania Insurance          :
Department Medical Care Availability :
and Reduction of Error Fund ("Mcare"), :
                 Respondents            :
                                        :
                 v.                     :
                                        :
Team Health, Inc., Alliant Insurance    :
Services, Inc., and Western Litigation, :
Inc., and Lexington Insurance           :
Company,                                :
                 Additional Respondents :

                                     ORDER

               NOW, February 4, 2020, upon consideration of Petitioner’s

application for reargument, and Respondents’ answer in response thereto, the

application is denied.




                                        MARY HANNAH LEAVITT,
                                        President Judge